Citation Nr: 0904645	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1951 to March 1953.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In addition to 
the issue on appeal, the Veteran also disagreed with denial 
of service connection for residuals of frostbite of the left 
foot and with the ratings assigned for bilateral hearing loss 
and tinnitus; however, in his May 2006 substantive appeal he 
limited his appeal to the issue listed on the preceding page.  
In July 2008, the case was remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

A low back disability was not manifested in service; low back 
arthritis was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
the Veteran's current low back disability is related to his 
active service. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A July 2004 letter informed the Veteran of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter advised 
the Veteran that he should submit any medical evidence 
pertinent to his claim.  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
Veteran has had ample opportunity to respond and supplement 
the record and to participate in the adjudicatory process 
after all notice was given.  Significantly, the claim was 
readjudicated after all notice was given (See November 2008 
supplemental statement of the case), and the Veteran is not 
prejudiced by any notice timing defect.  

A March 2006 letter provided notice regarding disability 
ratings and effective dates of awards.  While such notice was 
not timely (See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), this decision denies service connection.  Neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration.  Consequently, the Veteran is 
not prejudiced by the notice timing defect.

The Veteran's service treatment records (STRs) are 
unavailable (which will be discussed in greater detail 
below).  He was asked (in an August 2008 VCAA notice letter), 
to provide additional information/authorization which would 
enable VA to secure evidence to substantiate his claim 
(specifically post-service treatment records identified in an 
April 2006 statement).  He did not respond.  Consequently a 
decision on the merits of the claim must be made without the 
benefit of such records.  Notably, the Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Adequately 
identified, and available, records which could be secured 
without the release sought have been secured.  

The veteran was not afforded a VA examination as to this 
specific claim.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
Veteran suffered an event, injury, or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a 
low "threshold" standard.

The diagnosis of the veteran's low back disability is not in 
dispute.  The above-listed factors as to when a VA 
examination for a nexus opinion is necessary are not shown; 
even the "low threshold" standard is not met.  There is no 
postservice evidence of a low back disability until nearly 10 
years after service, and no competent evidence suggesting 
there might be a nexus between the back disability and the 
Veteran's service.  Consequently, an examination for a 
medical nexus opinion is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
VA's duty to assist is met.  It is not prejudicial to the 
Veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If arthritis (as a 
chronic disease) is manifested to a compensable degree within 
one year following discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As the Veteran's STRs are unavailable VA has a heightened 
duty to assist him in developing his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate source medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The Board notes that all alternate source record 
searches completed have produced negative results.  
Furthermore, while the Veteran identified pertinent 
postservice treatment records from as early as in 1954 (one 
year after discharge), he did not respond to requests for 
releases for the records.

The Veteran's service separation physical examination (the 
only STR available) did not mention any finding, diagnosis, 
or treatment pertaining to low back disability.  Clinical 
evaluation of the spine was normal.  Postservice records (to 
include private and VA dated from 1963 to 2008) show that the 
veteran sustained an on-the-job lifting back injury in 
November 1962, resulting in disability including disc injury, 
and requiring treatment that included traction (and 
ultimately surgery).  As there is no evidence of low back 
disability in service, and no objective evidence of such 
disability prior to November 1962, service connection for a 
low back disability on the basis that it became manifest in 
service and persisted, or on a presumptive basis (for low 
back arthritis as a chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.

Furthermore, there is no competent evidence that suggests the 
Veteran's low back disability might be related to his 
service.  In fact the medical evidence of record is against 
the Veteran's claim, as it relates his current low back 
disability to injuries sustained in postservice employment.  
His own opinion to that effect that his current back 
disability is related to an injury in service is not 
competent evidence, because he is a layperson, and where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
has not submitted any medical evidence that supports his 
allegation.  Notably, a lengthy time interval between service 
and the initial postservice clinical manifestation of a 
disability for which service connection is sought (here 
nearly 10 years) is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  

Without any competent evidence that the Veteran's low back 
disability might be related to his service, the preponderance 
of the evidence is against his claim.  Accordingly, service 
connection for a low back disability must be denied.


ORDER

Service connection for a low back disability is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


